MORRIS, Judge.
On appeal, defendant Glenn, the only appellant, contends that portions of the trial court’s charge operated to deprive him of his right to have his individual guilt or innocence considered by the jury separate and apart from how the jury should find as to the other defendant. We disagree.
Our review of the record discloses that the trial court properly instructed the jury, as to each defendant, on the essential elements that the State had to prove beyond a reasonable doubt before the individual defendants could be found guilty. We find no merit in defendant’s argument that in this case, the guilt or innocence of the two defendants was inexorably united by the opening and closing instructions of the court.
We recognize the principle that where two or more defendants, charged with the same offenses, are tried together, charges susceptible to the interpretation that a finding beyond reasonable doubt that either defendant committed the offense charged would demand a conviction as to all the defendants is reversible error. E.g., State v. Waddell, 11 N.C. App. 577, 181 S.E. 2d 737 (1971) ; State v. Williford, 275 N.C. 575, 169 S.E. 2d 851 (1969) ; State v. Doss, 5 N.C. App. 146, 167 S.E. 2d 830 (1969) ; State v. Parrish, 275 N.C. 69, 165 S.E. 2d 230 (1969) ; and cases cited therein. However, we do not find the charge in this case conveyed this idea to the jury. Without attempting to dissect each phrase of the charge challenged by the defendant, it is our opinion, and we so hold, that the charge here adequately apprised the jury of its responsibility as to each defendant separately. Defendant Glenn had a fair trial and his case was submitted to the jury under appropriate instructions upon applicable principles of law.
No error.
Judges Hedrick and Baley concur.